Citation Nr: 0532222	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  03-22 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.


FINDINGS OF FACT

1.  The veteran did not engage in combat during service.

2.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.

3.  A left knee disorder did not have its onset during active 
service or result from disease or injury in service.

4.  Hypertension did not have its onset during active service 
or within one year after separation from service, or result 
from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).

2.  The criteria for entitlement to service connection for 
residuals of a left knee injury have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).

3.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in January 2003 and March 2004.  The 
veteran was told of the requirements to successfully 
establish service connection, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim, which would include that in 
his possession, to the RO.  The timing and content of these 
letters, particularly those in January 2003, complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  VA need not obtain an 
examination in this case.  The evidentiary record does not 
show that the veteran's current left knee disability and 
hypertension are associated with an established event, 
injury, or disease in service; manifested during an 
applicable presumptive period; or otherwise associated with 
military service.  Compare Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran underwent a VA evaluation in July 2003 
for PTSD.  The duty to notify and assist having been met by 
the RO to the extent possible, the Board turns to the 
analysis of the veteran's claim on the merits.

II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1131, 1137 (West 
2002); 38 C.F.R. § 3.303(a) (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for certain chronic disorders, such as 
hypertension and arthritis, may be established based on a 
legal "presumption" by showing that either disability 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)).

Initially, the Board acknowledges that the veteran has 
received a medical diagnosis of PTSD, attributed to his 
account of his military service.  See VA treatment record, 
dated July 18, 2003.  However, the Board is unable to accept 
the diagnosis as based upon a confirmed stressor because the 
preponderance of the evidence is against a finding that the 
veteran engaged in combat with the enemy during active 
service, and the record does not otherwise contain 
independent evidence which confirms his account of in-service 
stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that "[w]here it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the veteran's lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see 
also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before 
this provision applies, the Board must make a specific 
finding that the appellant was engaged in combat with the 
enemy.  See Zarycki.

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the appellant 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99.  The fact that the appellant served in a 
"combat area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the appellant's service personnel records that 
he participated in a particular operation or campaign would 
not, in itself, establish that he engaged in combat with the 
enemy because the terms "operation" and "campaign" encompass 
both combat and non- combat activities.  Id.  Whether or not 
a veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id.  However, the claimant's 
assertions that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.

The Board finds that the veteran did not engage in combat 
with the enemy.  He had peace time service.  His military 
personnel records reflect that he served in Cubi Point, the 
Republic of the Philippines from 1976 to 1979.  There is no 
indication in the personnel records that he was assigned or 
participated in combat duties.  He received no decorations, 
medals, badges, commendations, citations or campaign ribbons.  
The veteran does not actually claim that he served in a 
combat situation.

Therefore, the evidence does not support the conclusion that 
he personally engaged in combat with the enemy, and the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  There must 
be credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.  His lay testimony is insufficient, standing 
alone, to establish service connection.  Cohen v. Brown, 10 
Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).

The veteran's primary stressor is witnessing a fellow officer 
drown during service while stationed in Cubi Point, the 
Philippines.  He stated that in March or April 1979 while 
patrolling the city of Subic Bay at night, he and his partner 
spotted a sailor violating the midnight curfew.  The sailor 
ran away and the veteran pursued him for about 10 minutes 
until the sailor jumped into the river and eventually 
drowned.  About two hours later, a dive team came and 
recovered the body, which he escorted to the hospital at Cubi 
Point.  He stated that the sailor had been on the USS 
Goldsborough FF 20 out from Pearl Harbor.  The next day he 
gave a statement to the sergeant and talked to Colonel T. 
about the event.  He stated that he constantly had nightmares 
about that night and felt guilty that he did not jump into 
the water to save the sailor.  

The RO attempted to verify the veteran's in-service stressor 
by searching the Department of Defense Casualty Database.  
They found no deaths listed for the USS Goldsborough or in 
the Philippines in the year 1979.  It was noted that no 
further research was possible without the name of the 
individual, the exact date of death, and the specific unit to 
which he was assigned at the time of death.

In April 2005, the RO sent a development letter to the 
veteran requesting further information regarding his claimed 
stressor.  The postal service, however, returned the letter 
to the RO marked as undeliverable, as the veteran had moved 
and left no forwarding address.  The veteran did not inform 
the RO of a new mailing address.  It is the veteran's 
responsibility to keep the VA apprised of his whereabouts.  
If he does not, the VA is not required "to turn up heaven and 
earth" to find the correct address for a claimant.  See Hyson 
v. Brown, 5 Vet. App. 262, 264 (1993).

In summary, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran engaged in 
combat with the enemy while on active duty and that there is 
no independent verification of his reported in-service 
stressor.  Consequently, the Board must find that the 
preponderance of evidence is against the claim for PTSD; the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).


B.  Residuals of a left knee injury

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of a left knee injury.  The service medical records 
are negative for any complaints or findings of a left knee 
disorder.  Clinical evaluation of the lower extremities was 
normal upon separation examination in June 1979.

The medical evidence of record fails to disclose an actual 
diagnosed disorder of the veteran's left knee.  VA treatment 
records dated in May 2002 show complaints of left knee pain, 
with a diagnosis of joint pain.  In July 2002, the veteran 
was noted to have decreased range of motion in both knees, 
again with a diagnosis of joint pain.  In August 2002, the 
veteran had an admitting diagnosis of degenerative joint 
disease in both knees, although it does not appear that x-
rays were conducted at that time.  The Board is not required 
to accept a medical diagnosis that is unsupported by the 
objective medical evidence.  See Cross v. Derwinski, 2 Vet. 
App. 150, 153 (1992).  Subsequent x-rays of the knees in 
March 2003 showed no bony or soft tissue abnormalities.  

The Court held that a symptom, such as pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability.  Without a 
pathology to which his reported residuals of a left knee 
injury can be attributed, there is no basis to find a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board finds no 
proof of a present disability as to the left knee.  

Even assuming that the veteran does have a current left knee 
disorder, there is no competent evidence of record relating 
any such disability to any in-service disease or injury; or 
any evidence of arthritis of the left knee within one year 
after separation from service.  The Board is aware of the 
veteran's contention that he has a left knee disability that 
is related to his service.  While he is competent to describe 
the symptoms that he experiences, his statements are without 
significant probative value in regard to the issue at hand, 
as he has not been shown to possess the medical training or 
expertise needed to render a competent opinion as to 
diagnosis or medical causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In the absence of a current diagnosis of a left knee disorder 
related to active service, service connection for the claimed 
disability is not warranted.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).  The preponderance is against the 
veteran's claim, and it must be denied.

C.  Hypertension

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hypertension.  The service medical records are negative for 
any complaints or findings of hypertension or high blood 
pressure.  Blood pressure was 120/80 upon separation 
examination in June 1979.  Hypertension was not diagnosed 
until 2002, many years after service.

There is no competent medical evidence of record showing that 
the veteran's hypertension had its onset during active 
service or within one year of his separation from active 
service, or is related to any in-service disease or injury.  
Service medical records are negative for any complaints, 
findings or treatment of hypertension or high blood pressure.  
Following service, there was no record of treatment for 
hypertension or high blood pressure within one year.  Again, 
hypertension was not diagnosed until 2002.

Any contentions by the veteran that his hypertension is 
somehow related to his active service are not competent.  
There is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, there is no record of a diagnosis of hypertension in 
service, and there is no competent medical evidence showing 
that hypertension is related to service. Consequently, the 
Board must find that the preponderance of evidence is against 
the claim; the benefit-of-the-doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).


ORDER

Service connection for PTSD is denied.

Service connection for residuals of a residuals of a left 
knee injury is denied.

Service connection for hypertension is denied.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


